{¶ 8} I respectfully dissent.
 {¶ 9} I participated in this Court's decision in Ucker v.Ucker (April 26, 1999), Fairfield App. No. 98CA00055, unreported. Upon revisiting Ucker, I now believe our decision therein was in error.
 {¶ 10} I would adopt the rationale and holding of HuntingtonNational Bank v. Battaglia (March 25, 1994), Portage County App. Nos. 92-P-0100, 92-P-0101, unreported. In accordance therewith, I would reverse the trial court's judgment and remand the matter to it to recompute interest pursuant to Battaglia.